Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 6-9 are allowable.  The prior art of record does not teach: 
From claim 6, a headlight device comprising: a first light source having directivity in a direction forwardly arranged within the housing without any reflector reflecting light from the first light source being arranged around the first light source; a reflector arranged within the housing and reflecting light of the second light source arranged within the housing; and wherein the reflector is disposed on a light path of the first light source and shields light from the first light source.
Claim 8 depends on claim 6.
From claim 7, a headlight device comprising: a first light source having directivity in a direction forwardly arranged within the housing without any reflector reflecting light from the first light source being arranged around the first light source; a frame provided between the housing and the lens, the frame comprising an illumination opening that defines an illumination range for light from the first light source and a shielding part; and a light path of the first light source located outside of an edge of the reflector, as seen in a front view of the device, and the shielding part disposed on the light path and shielding light from the first light source.
Claim 9 depends on claim 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

March 18, 2021
AC